Name: Council Regulation (EEC) No 1348/78 of 19 June 1978 fixing the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, and the derived intervention prices for baled tobacco for the 1978 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 78 Official Journal of the European Communities No L 165/5 COUNCIL REGULATION (EEC) No 1348/78 of 19 June 1978 fixing the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, and the derived intervention prices for baled tobacco for the 1978 harvest ties which are principally grown in Germany, in order to take account of marketing practices in that country ; whereas, to this end, both increased costs and increased productivity should be taken into consideration : whereas the premium granted to purchasers of Community tobacco is intended to enable them to pay producers of leaf tobacco a price which is at the level of the norm price ; whereas the amount of the premium should reflect the alterations to the norm price and the costs of first processing adopted for the 1978 harvest, account being taken of the trend in world market prices and the level of prices established by supply and demand on the Community market ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (! ), as last amended by the Act of Accession, and in particular Articles 2 (5), 4 (4) and 6 (8) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, when fixing the prices for raw tobacco, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious growth of world trade ; whereas the aims of the common agricultural policy are, in particular, to provide the agricultural population with a reasonable standard of living, guarantee security of supplies and ensure fair prices for consumers ; Whereas the norm and intervention prices for leaf tobacco must be fixed in accordance with the criteria laid down in Article 2 (2) of Regulation (EEC) No 727/70 in order in particular to encourage producers to convert to the cultivation of those varieties which are most competitive and most in demand ; Whereas Council Regulation (EEC) No 339/77 of 14 February 1977 laying down special measures in the tobacco sector in respect of the Beneventano variety of tobacco (4), has provided for a reduction of the inter ­ vention price of these tobaccos ; Whereas it is desirable to fix, in respect of the 1978 harvest, derived intervention prices both for the varie ­ ties which, before the common organization of the market came into force, were subject to a price guarantee at the baled tobacco stage, and for the varie ­ Whereas the abovementioned prices and the amount of the premium must be fixed in relation to a refer ­ ence quality defined in such a way that as objective as possible an assessment can be made of the quality of the tobacco ; whereas it is possible to adopt, for the 1978 harvest, the reference qualities defined by Council Regulation (EEC) No 673/75 of 4 March 1975 fixing, for the 1975 harvest, the norm prices, the intervention prices and the reference qualities for leaf tobacco (5), and by Council Regulation (EEC) No 674/75 of 4 March 1975 fixing the derived interven ­ tion prices and the reference qualities for baled tobacco from the 1975 harvest (6); Whereas Council Regulation (EEC) No 976/78 of 12 May 1978 on the exchange rates to be applied in agri ­ culture (7) provides that for the tobacco sector from 22 May 1978 a new representative rate shall be applied to the currencies - of certain Member States ; whereas this provision should lead, from that date, to a reduction, in national currency terms, of the premiums fixed in units of account for a substantial part of the harvest in those Member States whose representative rate is re ­ valued ; whereas it seems more appropriate to the nature of this sector that the same conditions should apply to the entire harvest in a given year ; whereas this objective can be achieved if the former rate of exchange for the Member States concerned were to remain applicable to premiums paid for the 1977 harvest : ( 1 ) OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No C 85, 10 . 4. 1978 , p. 31 . P) OJ No C 101 , 26 . 4. 1978 , p. 10 . (4) OJ No L 48 , 19 . 2. 1977, p. 4. (5 ) OJ No L 72, 20 . 3 . 1975, p. 25 . (6) OJ No L -72, 20 . 3 . 1975, p. 32. (7) OJ No L 125, 13 . 5 . 1978 , p . 32. No L 165/6 Official Journal of the European Communities 22. 6. 78 Whereas the Monetary Committee shall be consulted on the exchange rates ; whereas, in view of the urgency, the measures envisaged should be adopted under the conditions provided for in Article 3 (2) of Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (!), as last amended by Regulation (EEC) No 2543/73 (2), HAS ADOPTED THIS REGULATION : Article 1 For the 1978 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco referred to in Article 6 of that Regu ­ lation, shall be as shown in the Annex hereto. Article 2 1 . For the 1978 harvest, the reference qualities referred to in Article 2 (3) (c) of Regulation (EEC) No 727/70 for each of the tobacco varieties produced in the Community shall be those laid down in Regula ­ tion (EEC) No 673/75. 2. For the 1978 harvest, the reference qualities referred to in Article 6 (3) (c) of Regulation (EEC) No 727/70, for each of the baled tobacco varieties produced in the Community for which a derived inter ­ vention price is fixed, shall be those laid down in Regulation (EEC) No 674/75. Article 3 The exchange rates to be applied in Germany and the Benelux countries for the purposes of the premiums for the 1977 harvest shall, until 31 March 1979, be the representative rates applicable to the currencies in question prior to 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER ( ») OJ No 106, 30. 10 . 1962, p. 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p . 1 . 22. 6 . 78 Official Journal of the European Communities No L 165/7 ANNEX (u.a/kg) Serial No Varieties Norm price Interventionprice Amount of premium Derived intervention price 1 a) Badischer Geudertheimer b) Forchheimer Havana II c) 2.362 2-126 1-617 3.224 2 Badischer Burley E 2.823 2-541 1-658 3.626 3 Virgin D (Virgin SCR) 2-741 2-467 1-631 3.300 4 a) Paraguay and hybrids thereof b) Dragon vert and hybrids thereof 2.101 1-891 1.315  5 Nijkerk 2-047 1-842 1.270  6 Burley (Burley X Bel) 2.251 2026 1.098  7 a) Misionero and hybrids thereof b) Rio Grande and hybrids thereof 1.899 1.709 1.310  8 a) Philippin b) Petit Grammont (Flobecq) c) Burley (Ergo x 6410 and Ergo x Bursana) 1.662 1-496 0.961  9 a) Semois b) Appelterre 1-992 1.793 1.141  10 Bright 2-302 2-072 1-327 2-926 11 a) Burley I 1.684 1-516 0.828 2-275 11 b) Maryland 1.974 1-777 1-039 2-575 12 a) Kentucky and hybrids thereof b) Moro di Cori c) Salento 1.754 1-579 0-813 2-248 13 a) Nostrano del Brenta b) Resistente 142 c) Gojano 1.676 1-508 1-232 2-261 14 Beneventano 1-295 1.036 0.904 1.582 15 Xanti-YakÃ 2-434 2.191 1-494 3-477 16 Perustiza 2.305 2-075 1.419 3.053 17 Erzegovina and hybrids thereof 2-070 1-863 1.254 2-751 18 a) Round Tip b) Scafati c) Sumatra I 10-856 9-770 5-500 14-793 19 a) Brasile Selvaggio b) Other varieties 1.147 1.032 0-400 